Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 7/13/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655                                                                                                                                                                                                        
Response to Arguments
Applicant's arguments filed on page 8 in the Appeal Brief dated 7/13/2022 have been fully considered but they are not persuasive. Applicant asserts that Brady does not disclose determining one or more parameters by using one or more sensors of the mobile transport unit, the parameters comprise characteristics of a consignment that is to be transported; and transmitting the one or more parameters to a routing system to enable the routing system of determine based on the one or more parameters, options (i) to (iv).  Specifically, the Applicant emphasizes that the various sensed data relating to the consignments as detected by the sensors, 271-274, in Brady are not used to determine a routing as claimed in 1.2.
Examiner disagrees.  Brady ‘554 discloses: 
determining one or more parameters (images, types, presence, identification, recommended temperature, etc..) by using one or more sensors (see “various sensors”, 204, 271-274) of the mobile transport unit (200)(Para. 0030; 0035; 0039), the one or more parameters comprise one or more characteristics (image, size, presence, identification, recommended temperature) of a consignment (item) that is to be transported or at least temporarily stored by the mobile transport unit (Para. 0030; 0035; 0039).  Even though some of the sensors relate to features to aid in navigating the AGV (200)(Para. 0034), other sensors of the AGV’s (200) sense or determine characteristics or features of items being carried by the AGV (200).  
In Brady, sensors such as image sensors (273), item identification sensor, and presence sensors (271) obtain an image, identification, or determine the presence of an item in a compartment (257).  These sensors also determine types of items (Para. 0039), sizes of items (inherently included, Para. 0026), and number of items (inherently included, 0044).  
The sensed image, identification, or presence information of the item may be used to determine a parameter comprising a characteristic of the item, such images, identification, presence, types of the item, temperature requirements, etc. (Para. 0035; 0039-0040).  The image, presence, identification, size, type, and recommended temperatures of the item are "characteristics of the item" as claimed.  
Information captured by the sensors, such as the identification, image, and presence information of items in a compartment (257) is transmitted to a central management system (326)(see bottom of Para. 0039; 0096)(Fig. 3).  Therefore, the step of transmitting the one or more parameters to a routing system is clearly included.  
The captured, sensed information from the sensors is further used to aid the routing system (included in Ref. 326) to determine, at least based on the one or more parameters, one or more of (i) to (iv)(Para. 0026; the central management system uses the transmitted sensed information of the items being carried, and determines a routing operation or route for the AGV’s, 200, requirements for specific handling of the items, meeting locations, based on the sensed information of the items).
The sensed information of the consignments, captured by the sensors and transmitted to the routing system (included in Ref. 326), is further used to aid the routing system (included in Ref. 326) to determine, at least based on the one or more parameters, a route for the AGV (200)(Para. 0026)(Fig. 3). Fig. 3, clearly shows the communication between the AGV’s (200), and the central management system (326) in performing the operations of controlling the AGV’s, which includes transmitting routing information to the AGV’s and receiving sensed information from the sensors of the AGV’s.  

On Page 12, Para. 1, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the determination of the route by the routing system using characteristics of the consignments) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
The claim, which is slightly broader, actually recites: 
“transmitting the one or more parameters to a routing system to enable the routing system to determine, at least based on the one or more parameters, one or more of (i) to (iv):
(i) a transport route for the mobile transport unit; the method further comprising
receiving an instruction that is a routing instruction from the routing system, the routing instruction pertaining to the determined transport route;
(ii) a transport route for another mobile transport unit; the method further comprising receiving an instruction that is a transfer-related instruction related to a transfer of the consignment from the mobile transport unit to the other mobile transport unit;…”  
Only options (i) and (ii) recite “determining a route”, as narrowly asserted by the Applicant.  Option (iv) recites determining a need for a specific handling of the consignment.  Claim 1 only requires one of the options to meet the limitations of the claim.  As mentioned above, Brady ‘554 expressly meets the limitations of options (i), (ii), and (iv). 
On Page 10, Applicant asserts that the sensors do not determine characteristics of the consignment.  However, the claims do not recite “the sensors determining characteristics of the consignments”.  Instead, the claims recite the sensors “determine parameters”, and the parameters comprise characteristics of a consignment that is the be transported.  The language is somewhat vague based on the specification, and is not as specific as Applicant’s arguments.  Claim 7 then requires the parameters to comprise characteristics of the mobile transport unit, instead of a consignment, which is inconsistent with Applicant’s interpretation of claim 1.   
Please see the new grounds of rejection below.

Specification
The disclosure is objected to because of the following informalities:
1. The language regarding determining the “parameters” that is unclear and inconsistent. For instance, Para. 0008 and 0010 describe “determining one or more parameters by using one or more sensors of the mobile transport unit, wherein the one or more parameters comprise one or more characteristics of the mobile transport unit or of a part thereof and/or one or more characteristics of a consignment that is to be transported or at least temporarily stored by the mobile transport unit”.  
However Para. 0018 describes using sensors to determine parameters relating to an environment of the mobile transport unit.  Para. 0019 describes the sensors determining characteristics of the consignment, but does not mention using the sensors to determine parameters of the consignment, as claimed.  Para. 0019 only describes sensing the characteristics of the consignments.  
The other portions of the specification do not clearly describe how the sensing is used to “determine one or more parameters of the consignment”.  Instead, the specification repeatedly describes using the sensors to determine characteristics of the consignments.  It is unclear as to whether the “parameters” of the consignment is synonymous with “characteristics” of consignments.  Applicant needs to use consistent language for clarity.

Para. 0016: Applicant recites “autonomously driving vehicles” which should be “autonomous driving vehicles”.  “Autonomously driving vehicle” is unclear.  Applicant should address all other instances in the specification.  
2. Throughout the specification, Applicant repeatedly uses, “for instance”, and “in particular” when describing a particular feature that appears to be significant.  See Para. 0012, “for instance at least one processor”, and Para. 0016, in particular an autonomously driving vehicle that is for instance…” Applicant should remove the unnecessary instances of “for instance” or “in particular” throughout the specification as appropriate. 
 
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Relative to claim 1, “a method performed at a mobile transport unit” is unclear.  Does Applicant mean, “A method for handling consignments using (or by) a mobile transport unit”?  All other occurrences in the claims should also be revised.
In lines 3-4, “determining one or more parameters by using one or more sensors of the mobile transport unit, wherein the one or more parameters comprise one or more characteristics of a consignment that is to be transported or at least temporarily stored by the mobile transport unit”, is unclear.  What element is doing the “determining” and what element are the parameters of?  Are the “sensors” determining the one or more parameters?  
The specification uses inconsistent language, regarding the “one or more parameters”, making the claims unclear.  
Para. 0019, lines 1-2 recites, the one or more sensors of the mobile transport unit may be “configured to determine one or more characteristics of a consignment that is to be transported or at least temporarily stored by the mobile transport unit.”  Para. 0019 does not describe any parameters of a consignment, but only characteristics.  Para. 0064-0065 describes determining characteristics of the consignment, and transmitting the characteristics to the routing system.  
Para. 0018 recites the parameters are related to an environment of the mobile transport unit.
Para. 0010, 0058, 0079 recite the parameters comprise “one or more characteristics of the mobile transport unit, or …a consignment that is to be transported”.  However, these paragraphs do not clearly describe the relationship between the parameters and the characteristics of the consignment as claimed.    
Therefore, it is unclear as to whether the “parameters” are strictly related to the characteristics of the consignment, since the language in the specification does not match the claim language. (See Para. 0018, 0022).

Does Applicant mean: “determining, using one or more sensors of the mobile transport unit, one or more parameters of a consignment that is to be transported or at least temporarily stored by the mobile transport unit, wherein the one or more parameters comprise one or more characteristics of a consignment that is to be transported”? 

Relative to claim 1, line 3, “by using one or more sensors” is unclear.  Applicant should remove “by” before “using”.

Relative to claims 1 and 19, the phrases: “a need that one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit has to be changed to obtain a changed transport route”, and “a need for a specific handling of the consignment at the mobile transport unit”, is unclear.
What does Applicant mean by, “a need that one or more waypoints and/or timing …has to be changed.”, or “a need for a specific handling”.  These phrases should be revised for clarity.  For instance, does Applicant mean: 
“(iii) one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit needs to be changed to obtain a changed transport route”; and 
“(iv) a specific handling of the consignment at the mobile transport unit is required”?  The language in other dependent claims that recite this language (i.e., claims 6, 10, 11, 12, 16), should be addressed as well.

Here is an example of claim 1.  Does Applicant mean: 
“A method for handling consignments using a mobile transport unit, the method comprising:
- determining, using one or more sensors, one or more characteristics of a consignment that is to be transported or at least temporarily stored by the mobile transport unit; 
- transmitting, by the one or more sensors, the one or more characteristics of a consignment to a routing system to enable the routing system to determine, at least based on the one or more characteristics, one or more of (i) to (iv):
(i) a transport route for the mobile transport unit; the method further comprising
receiving an instruction that is a routing instruction from the routing system, the routing instruction pertaining to the determined transport route;
(ii) a transport route for another mobile transport unit; the method further comprising receiving an instruction that is a transfer-related instruction related to a transfer of the consignment from the mobile transport unit to the other mobile transport unit;
(iii) one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit needs to be changed to obtain a changed transport route; the method further comprising receiving an instruction that is a routing instruction from the routing system, the routing instruction pertaining to the changed transport route of the mobile transport unit;
(iv) a specific handling of the consignment at the mobile transport unit; and the method further comprising receiving an instruction that is a handling instruction from the routing system related to how the consignment shall be handled by the mobile transport unit; 
the method further comprising:
- processing the instruction.”?
Applicant should also clarify claim 19.  However, if the suggestion above is used, claim 7 would also have to be revised since claim 7 recites the “parameters” comprising one or more characteristics of the mobile transport unit.

Relative to claim 6, lines 1-9 should be revised for clarity.  Here is an example of claim 6.  Does Applicant mean: 
“The method according to claim 1, wherein determining, by the routing system, based on the one or more parameters includes: 
(iii) one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit needs to be changed to obtain a changed transport route; and receiving an instruction that is a routing instruction from the routing system, the routing instruction pertaining to the changed transport route of the mobile transport unit,  
wherein the mobile transport unit is an autonomous driving vehicle, and  processing the routing instruction comprises steering the mobile transport unit along at least a part of the determined transport route or of the changed transport route.”?

Relative to claim 7, “the one or more parameters comprise one or more characteristics of the mobile transport unit or of a part thereof” is unclear since Applicant describes the one or more parameters comprising characteristics of the consignment being carried by the mobile transport unit.  

Relative to claim 10, lines 7 need to be revised for clarity.  Does Applicant mean: 
“The method according to claim 1, wherein determining, by the routing system, based on the one or more parameters includes:
(iv) a specific handling of the consignment at the mobile transport unit is required;
and receiving an instruction that is a handling instruction from the routing system related to how the consignment shall be handled by the mobile transport unit, 
wherein the specific handling of the consignment at the mobile transport unit pertains to one or more storage conditions of the consignment at the mobile transport unit, and the handling instruction is directed to controlling or affecting the one or more storage conditions.”?  

Claims 11-14, and 16 should also be clarified and revised similar to claims 6 and 10 above. 

Regarding claim 16, the phrase "in particular a drone" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Does Applicant mean, “wherein the other mobile transport unit is a drone”?  Also, it is not clear as to whether Applicant intends of positively include the step: 
“(iii) a need that one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit has to be changed to obtain a changed transport route;
the method further comprising receiving an instruction that is a routing instruction from the routing system, the routing instruction pertaining to the changed transport route of the mobile transport unit”, since Applicant uses the word “or” in line 7.  As recited, the claim only requires option (ii) or (iii).

Relative to claims 17-18, and 20, it is not clear as to whether the claims are independent or dependent claims.  It appears that the claims are intended to be independent claims.  The claims should be written in proper independent form.  Relative to claim 17, does Applicant mean: 
“A computer readable storage medium storing a computer program, the computer program when executed by a processor causes an apparatus to perform and/or control a method to be performed by a mobile transport unit; the method comprising:
- determining, using one or more sensors, one or more characteristics of a consignment that is to be transported or at least temporarily stored by the mobile transport unit; 
- transmitting, by the one or more sensors, the one or more characteristics of a consignment to a routing system to enable the routing system to determine, at least based on the one or more characteristics, one or more of (i) to (iv):
(i) a transport route for the mobile transport unit; the method further comprising
receiving an instruction that is a routing instruction from the routing system, the routing instruction pertaining to the determined transport route;
(ii) a transport route for another mobile transport unit; the method further comprising receiving an instruction that is a transfer-related instruction related to a transfer of the consignment from the mobile transport unit to the other mobile transport unit;
(iii) one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit needs to be changed to obtain a changed transport route; the method further comprising receiving an instruction that is a routing instruction from the routing system, the routing instruction pertaining to the changed transport route of the mobile transport unit; or 
(iv) a specific handling of the consignment by the mobile transport unit is required; the method further comprising receiving an instruction that is a handling instruction from the routing system related to how the consignment shall be handled by the mobile transport unit; 
the method further comprising:
- processing the instruction.”?
Similar clarification should also be made to claim 18.
Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-10, 13-14, and 17-20 (as understood by the Examiner) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brady (US PG. Pub. 2018/0024554).  Relative to claims 1-2, 4-5, 7-10, 13-14, and 17-18, Brady discloses:
(claim 1) a method performed at a mobile transport unit (200)(Fig. 2), the method comprising:
- determining one or more parameters (image, temperature, etc..) by using one or more sensors (see sensors Ref. 204, 271-274, and “other sensors”; Para. 0035) of the mobile transport unit (200)(Fig. 2A-2B), the one or more parameters comprise one or more characteristics (image, presence, temperature, etc.,) of a consignment (“item”) that is to be transported or at least temporarily stored by the mobile transport unit (0035; 0038-0039);
- transmitting the one or more parameters (information captured from the various sensors, 271-274) to a routing system (Fig. 3)(the routing system is included in central management system Ref. 326)(Fig. 3) to enable the routing system (included in Ref. 326) to determine, at least based on the one or more parameters (various captured information from the consignment; Para. 0026, the package routing operation 165 may determine a routing based on the size of the shipment package”), one or more of (i) to (iv):
(i) a transport route (travel of AGV’s, 200, to and from meeting locations along a travel path) for the mobile transport unit (200)(Para. 0026; 0025), the method further comprising: receiving an instruction that is a routing instruction from the routing system (included in Ref. 326)(Fig. 3)(Para. 0026), the routing instruction pertaining to the determined transport route (Para. 0026)(Fig. 3); 
(ii) a transport route for another mobile transport unit (200)(Para. 0026; see routing operation, central management unit, 326 instructs paths for all AGV’s); the method further comprising receiving an instruction that is a transfer-related instruction related to a transfer of the consignment (“item”) from the mobile transport unit (200) to the other mobile transport unit (200)(Para. 0049; 0026)(Fig. 3);
(iii) a need that one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit has to be changed to obtain a changed transport route; the method further comprising receiving an instruction that is a routing instruction from the routing system, the routing instruction pertaining to the changed transport route of the mobile transport unit;
 (iv) a need for a specific handling of the consignment (“item”) at the mobile transport unit (200)(for instance, the specific handling includes: a delivery timeframe, Para. 0066; temperature requirements, Para. 0040-0041; routing destination depending on size of a shipping package); and the method further comprising receiving an instruction that is a handling instruction from the routing system (326)(Fig. 3) related to how the consignment shall be handled by the mobile transport unit (200)(Para. 0066; 0040-0041; 0026); and 
the method further comprising: processing the instruction (Para. 0040-0041; 0066); 
(claim 2) the consignment (“item”) has been dropped off at the mobile transport unit (200)(Fig. 2A) by a sender (332)(Fig. 3) of the consignment or by a delivery entity that failed in delivering the consignment to a recipient directly (Para. 0051); 
(claim 4) the routing system (included in Ref. 326) becomes aware of the consignment only when the consignment (“item”) is dropped off at the mobile transport unit (200)(Fig. 2)(Para. 0058); 
(claim 5) the mobile transport unit (200)(Fig. 2A) changes its position at least once a day (Para. 0056; 0054); 
(claim 7) the one or more parameters comprise one or more characteristics of the mobile transport unit (200) or of a part thereof (sensors of various types, 204, may aid in navigation, object sensing, distance detection sensors, and array of sensors to assist with various functions of the AGV, 200 (Para. 0030); sensors 271-274 also detect presence of items in compartments of AGVs (Para. 0035; 0038), images inside compartments of AGV’s (Para. 0039), motion or movement inside storage compartment (Para. 0038), temperature of compartments of AGV’s (Para. 0040-004), 
the one or more characteristics of the mobile transport unit (200) or of a part thereof comprise one or more of a loading status, an energy status, a temperature, a humidity, a characteristic of a gas or air contained in the mobile transport unit or in a part thereof (Para. 0033; 0035; 0038-0041, sensors detect presence of items, temperature, images, AGV position, etc..);
(claim 8) the mobile transport unit (200)(Fig. 2) comprises a plurality of lockable compartments (257)(Fig. 2A-2B), and wherein the loading status is representative of the occupancy of each of the plurality of lockable compartments (Para. 0033; 0039; 0081);
(claim 9) the one or more characteristics of the consignment pertain to one or more of a weight, a size (Para. 0039; 0026; 0044), a form (Para. 0039), a type (Para. 0039), a temperature, a temperature requirement (Para. 0040), a humidity requirement, a requirement concerning the composition of a surrounding gas or air, a susceptibility to damage, a compression requirement, a security requirement, a delivery priority, a delivery time requirement (Para. 0066), a sender information, a recipient information (Para. 0039-0041; 0066, see image, identification, temperature requirements, “delivery timeframe”, etc.);
(claim 10) wherein the transmitting the one or more parameters to the routing system enables the routing system to determine, at least based on the one or more parameters:
(iv) a need for a specific handling of the consignment (“item”) at the mobile transport unit (200)(for instance, the specific handling includes: a delivery timeframe, Para. 0066; temperature requirements, Para. 0040-0041; routing destination depending on size of a shipping package); and the method further comprising receiving an instruction that is a handling instruction from the routing system (326)(Fig. 3) related to how the consignment shall be handled by the mobile transport unit (200)(Para. 0066; 0040-0041; 0026);
wherein the specific handling of the consignment at the mobile transport unit (200) pertains to one or more storage conditions of the consignment (“item”) at the mobile transport unit (Para. 0040-0041, see temperature requirements), and the handling instruction is directed to controlling or affecting the one or more storage conditions (Para. 0040-0041);
(claim 13) wherein the transmitting the one or more parameters to the routing system enables the routing system to determine, at least based on the one or more parameters:
(ii) a transport route for another mobile transport unit (200)(Para. 0026; see routing operation, central management unit, 326 instructs paths for all AGV’s); the method further comprising receiving an instruction that is a transfer-related instruction related to a transfer of the consignment (“item”) from the mobile transport unit (200) to the other mobile transport unit (200)(Para. 0049; 0026)(Fig. 3);
the transfer-related instruction is received from the routing system (included in Ref. 326) and allows or instructs the mobile transport unit (200)(Fig. 2A-2B) to transfer the consignment (“item”) to the other mobile transport unit (200)(Para. 0049);
(claim 14) the transmitting the one or more parameters to the routing system enables the routing system to determine, at least based on the one or more parameters;
(ii) a transport route for another mobile transport unit (200)(Para. 0026; see routing operation, central management unit, 326 instructs paths for all AGV’s); the method further comprising receiving an instruction that is a transfer-related instruction related to a transfer of the consignment (“item”) from the mobile transport unit (200) to the other mobile transport unit (200)(Para. 0049; 0026)(Fig. 3); and 
the transfer-related instruction is received from the other mobile transport unit (200) and requests or instructs the mobile transport unit (200) to transfer the consignment to the other mobile transport unit (200)(Para. 0049; 0058);
(claim 17) a computer readable storage medium storing a computer program (included in Ref. 326, 310), the computer program when executed by a processor causing an apparatus to perform and/or control the method above (Para. 0053-0055);
(claim 18) an apparatus or system (see “system”) comprising at least one processor and at least one memory including computer program code (included in Ref. 310, 326), the at least one memory and the computer program code configured to, with the at least one processor, cause an apparatus or system at least to perform or control the method above (Para. 0016; 0053-0055).

Relative to claims 19-20, the disclosure of Brady includes: a method performed at a routing system (included in Ref. 326)(Fig. 3), the method comprising:
- receiving one or more parameters determined by a mobile transport unit (200)(Fig. 2A) by using one or more sensors (see “various sensors”, 204, 271-274, and “other sensors”) of the mobile transport unit (200)(Para. 0030; 0035; 0038-0039), the one or more parameters comprise one or more characteristics of a consignment (“item”) that is to be transported or at least temporarily stored by the mobile transport unit (200)(Para. 0030; 0035; 0038; see presence of items, item identification, images of items, types of items, temperature of items, etc.)
- determining, at least based on the one or more parameters, one or more of (i) to (v): 
(i) a transport route for the mobile transport unit (200)(Para. 0026);
the method further comprising transmitting an instruction that is a routing instruction, which is transmitted to the mobile transport unit (200) and pertains to the determined transport route for the mobile transport unit (Para. 0026; 0071)(Fig. 3);
(ii) a transport route for another mobile transport unit (200)(Para. 0026; 0071); the method further comprising transmitting an instruction that is a routing instruction, which is transmitted to the other mobile transport unit (200) and pertains to the determined transport route of the other mobile transport unit (200)(Para. 0026; Ref. 326 determines and instructs routes for all AGV’s);
(iii) a transport route for another mobile transport unit (management system, 326, instructs route for all AGV’s, Para. 0056-0057); the method further comprising transmitting an instruction that is a transfer-related instruction (Para. 0049), which is transmitted to the mobile transport unit (200) and relates to a transfer of the consignment (“item”) from the mobile transport unit (200) to the other mobile transport unit (Para. 0049);
(iv) a need that one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit has to be changed to obtain a changed transport route: the method further comprising transmitting an instruction that is a routing instruction, which is transmitted to the mobile transport unit and pertains to the changed transport route of the mobile transport unit;
(v) a need for a specific handling of the consignment (“item”) at the mobile transport unit (Para. 0040-0041; 0066, recommended temperature of compartment, delivery timeframe, routing based on size, etc..); and the method further comprising transmitting an instruction that is, transmitted to the mobile transport unit (200) and related to how the consignment shall be handled by the mobile transport unit (Para. 0040-0041; 0044; 0066); and
the method further comprising transmitting an instruction that is, transmitted to the mobile transport unit (200) and related to how the consignment (“item”) shall be handled by the mobile transport unit (200)(Para. 0033; 0040-0041; 0066)(Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady ‘554 in view of Canavor et al (US Patent No. 10,387,825).  Relative to claim 3, Brady ‘554 discloses all claim limitations mentioned above, but does not expressly disclose: a current loading status, a current position, a currently planned transport route and/or other information on the mobile transport unit are provided via a communication network to assist an entity with a decision on whether to drop off a consignment at the mobile transport unit or not.
Canavor teaches: a current loading status, a current position, a currently planned transport route and/or other information on the mobile transport unit (“unmanned vehicle”) are provided via a communication network (included in “communication networks”)(Col. 4, lines 48-50) to assist an entity (108)(Fig. 1) with a decision on whether to drop off a consignment (“items”) at the mobile transport unit (“unmanned vehicle”) or not (Col. 15, lines 30-35 & lines 40-43), for the purpose of providing computer-implemented services for ordering and delivering goods to customers that is more reliable, more secure, and can access remote locations (Col. 1, lines 5-23).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Brady ‘554 so that a current loading status, a current position, a currently planned transport route and/or other information on the mobile transport unit are provided via a communication network to assist an entity with a decision on whether to drop off a consignment at the mobile transport unit or not, as taught in Canavor, for the purpose of providing computer-implemented services for ordering and delivering goods to customers that is more reliable, more secure, and can access remote locations.

Claim 11 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady ‘554 in view of Laury et al (US PG. Pub. 2019/0228375).  Relative to claim 11, Brady discloses all claim limitations mentioned above, but does not expressly disclose: the specific handling of the consignment at the mobile transport unit pertains to security, and the handling instruction is directed to setting a security level under which access to the consignment is possible.
Laury teaches: the specific handling of the consignment (“items/products”) at the mobile transport unit (302)(Fig. 4A) pertains to security (Para. 0012), and the handling instruction (loading/delivery instructions using loading profile) is directed to setting a security level under which access to the consignment (“item”) is possible (Para. 0012, 0046-0047; 0049-0050; access to individual compartments, 314 of cargo system, 306, is controlled or limited based on instructions depending on various factors, such as delivery recipient is verified, during loading previously opened compartment space has been locked and closed, etc.).
Laury teaches the specific handling of the consignment at the mobile transport unit pertains to security, for the purpose of providing an improved system and method for managing a fleet of autonomous delivery vehicles that can accommodate the demands of delivering large volumes of orders in a timely and secure manner, while overcoming challenges related to system integration and resource deployment (Para. 0002).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Brady so that the handling instruction is directed to setting a security level under which access to the consignment is possible, as taught in Laury for the purpose of providing an improved system and method for managing a fleet of autonomous delivery vehicles that can accommodate demands of delivering large volumes of orders in a timely and secure manner while overcoming challenges related to system integration and resource deployment.

Claims 6 and 12 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady ‘554 in view of Brady et al (US Patent No. 10,308,430).  Relative to claims 6 and 12, Brady ‘554 discloses all claim limitations mentioned above, including: the mobile transport unit (200) is an autonomously driving vehicle (Para. 0028)(Fig. 2A-2B).
Brady does not expressly disclose: (iii) a need that one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit has to be changed to obtain a changed transport route; the method further comprising receiving an instruction that is a routing instruction from the routing system, the routing instruction pertaining to the changed transport route of the mobile transport unit;
processing the routing instruction comprises steering the mobile transport unit along at least a part of the determined transport route or of the changed transport route; or 
the routing instruction represents the determined transport route for the mobile transport unit, or a part thereof, or represents the changed transport route of the mobile transport unit, or a part thereof.
Brady ‘430 teaches: (iii) a need that one or more waypoints and/or a timing of an existing transport route of the mobile transport unit (150; 250)(Fig. 1B, 2B) or of another mobile transport unit (250) has to be changed to obtain a changed transport route (see transport route must be varied, Col. 22, lines 53-67; Col. 23, lines 1-12; Col. 8, lines 4-10); the method further comprising receiving an instruction that is a routing instruction from the routing system (see server, 232, and processors, 236; Col. 5, lines 18-41), the routing instruction pertaining to the changed transport route of the mobile transport unit (150, 250)(Col. 22, lines 53-67; Col. 23, lines 1-12; Col. 8, lines 4-10);
processing the routing instruction comprises steering the mobile transport unit (150, 250) along at least a part of the determined transport route or of the changed transport route (Col. 22, lines 53-67; Col. 23, lines 1-12; Col. 8, lines 4-10); and 
the routing instruction represents the determined transport route (“route”) for the mobile transport unit (150, 250), or a part thereof, or represents the changed transport route of the mobile transport unit (150, 250), or a part thereof (Col. 22, lines 53-67; Col. 23, lines 1-12; Col. 8, lines 4-10).
Brady ‘430 teaches the step of (iii) determining a need that one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit has to be changed to obtain a changed transport route; and processing the routing instruction comprises steering the mobile transport unit along at least a part of the determined transport route as mentioned above, for the purpose of providing a system and method for distributing and retrieving inventory or materials to or from customers using an autonomous vehicle that reduces delays, can respond to increased demands, and reduces costs (Col. 1, lines 20-25; Col. 2, lines 1-10; Col. 3, lines 11-25). 
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Brady ‘554 with the: (iii) determining a need that one or more waypoints and/or a timing of an existing transport route of the mobile transport unit or of another mobile transport unit has to be changed to obtain a changed transport route, and processing the routing instruction as taught in Brady ‘430, for the purpose of providing a system and method for distributing and retrieving inventory or materials to or from customers using an autonomous vehicle that reduces delays, can respond to increased demands, and reduces costs.

Claims 15-16 (as understood by the Examiner) is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady ‘554 in view of Siegel et al (US Patent No. 10,514,690).  Relative to claims 15 and 16, Brady ‘554 discloses all claim limitations mentioned above, but does not expressly disclose: 
the other mobile transport unit provides information to the mobile transport unit enabling the mobile transport unit to check that the other mobile transport unit is entitled to receive the consignment from the mobile transport unit, where the other mobile transport unit is an airworthy mobile transport unit, in particular a drone.
Siegel teaches: the other mobile transport unit (“aerial vehicle”, 104, 204)(Fig. 1-2) provides information to the mobile transport unit (ground-based autonomous vehicle”, 102, 202)(Fig. 1) enabling the mobile transport unit (“ground based autonomous vehicle”) to check that the other mobile transport unit (“aerial vehicle”, 104, 204) is entitled to receive the consignment from the mobile transport unit (Col. 3, lines 58-62); and, the other mobile transport unit (104, 204) is an airworthy mobile transport unit (“see aerial vehicle”), in particular a drone (Col. 3, lines 58-60)(Fig. 1-2).
Siegel teaches the other mobile transport unit provides information to the mobile transport unit enabling the mobile transport unit to check that the other mobile transport unit is entitled to receive the consignment, for the purpose of providing a system and method for delivering items from a source location to a destination location using a plurality of autonomous delivery vehicles working in cooperation, to provide faster and more efficient delivery methods (Col. 1, lines 35-40; Col. 1, lines 65-67).
It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the system of Brady ‘554 so that the other mobile transport unit provides information to the mobile transport unit enabling the mobile transport unit to check that the other mobile transport unit is entitled to receive the consignment from the mobile transport unit; and the other mobile transport unit is a drone, as taught in Siegel for the purpose of providing a system and method for delivering items from a source location to a destination location using a plurality of autonomous delivery vehicles working in cooperation, to provide faster and more efficient delivery methods.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655